Citation Nr: 1539399	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was before the Board in December 2010, at which time it was remanded in order for the RO to issue the Veteran a statement of the case and to give the Veteran the opportunity to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In March 2011, the RO issued a statement of the case and, in April 2011, the Veteran submitted a timely substantive appeal.  Subsequently, this clam was certified to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, the Board remanded this claim in December 2010 in order for the RO issue a statement of the case to the Veteran and to give the Veteran the opportunity to perfect an appeal.  In March 2011, the RO issued a statement of the case wherein the initial 20 percent rating assigned to the Veteran's service-connected diabetes mellitus, type II, was continued.  In April 2011, the Veteran submitted a timely substantive appeal and, thus, he properly perfected an appeal of this issue to the Board.

The initial 20 percent rating was assigned to the Veteran's service-connected diabetes mellitus, type II, subsequent to an October 2003 VA examination.  Since then, an April 2005 VA examiner, during an unrelated examination, reviewed the Veteran's treatment records and characterized the Veteran's control over his diabetes mellitus, type II, as being "relatively good."  However, a February 2005 private treatment report demonstrated that the Veteran was cautioned about maintaining better control of his diabetes mellitus, type II, due to the risk of developing renal disease.  Moreover, according to a September 2009 VA treatment report, the Veteran's diabetes mellitus, type II, was determined to be "uncontrolled," after clinical testing.  Further, in October 2009, the Veteran was instructed to increase his insulin dosage.  As such, the Board finds that there is evidence demonstrating that the Veteran's diabetes mellitus, type II, has worsened.  However, the evidence of record is insufficient to properly assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran dated from June 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The Veteran must then be afforded an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II, in accordance with VA rating criteria.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

